Mr. Southard being administrator of his wife's estate, the legal as well as the beneficial title of her personal property vested in him, subject to the payment of her debts. Laws 1846, c. 327, s. 7; Judge of Probate v. Chamberlain, 3 N.H. 129; Parsons v. Parsons, 9 N.H. 309, 321; Weeks v. Jewett, 45 N.H. 510; Atherton v. McQuesten, 46 N.H. 205. As the daughter has no interest in the estate, she cannot complain of the non-return of an inventory. Gookin v. Hoit, 3 N.H. 392.
Judgment for the defendants.
BLODGETT, J., did not sit: the others concurred.